United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1499
                                   ___________

Julie Collins,                          *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Continental Casualty Company,           * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: November 7, 2003

                                 Filed: January 23, 2004
                                  ___________

Before BYE, BOWMAN and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Julie Collins appeals the district court’s judgment affirming Continental
Casualty Company’s (Continental’s) denial of long-term disability benefits. We
reverse.

      Collins was an investment representative for Edward Jones. In 2000, she began
seeking treatment for hip pain she said began in 1999, which she reported had
developed into whole body pain. In March 2001, Collins sought long-term disability
benefits under a group disability plan governed by the Employee Retirement Income
Security Act of 1974, contending that she was unable to perform her job due to total
disability. Supporting her benefits claim were records of treatment by numerous
physicians, test results, and physicians’ statements.

       In October 2001, Edward Jones’s insurer, Continental, denied Collins benefits
through its plan administrator, CNA Insurance Company (plan administrator). The
plan administrator noted Collins had been treated since 1999 for multiple complaints
of pain and weakness, but she had continued to work until March 2001 despite those
complaints, and “physical examinations of [her] treatments were essentially normal.”
Thus, while the plan administrator did not dispute “that a condition exist[ed],” it
concluded the medical evidence did not support that Collins was continuously unable
to work, or that she was precluded from performing the material and substantial
duties of her job.

       Collins administratively appealed the decision, and the plan administrator again
denied benefits. The plan administrator noted it had “considered the reported
symptoms and to what extent the findings on physical examination and testing results
confirm[ed] [Collins’s] symptoms,” and how the findings would impact Collins’s
ability to function and work. It concluded the test results and clinical examinations
were not commensurate with the physical-examination findings, the test results did
not “establish a basis for [Collins’s] self-reported impairments,” and there was an
absence of medical findings to support Collins’s claim that she was unable to work.
As for the treating doctors’ physical-examination findings, the plan administrator
concluded they “var[ied] between medical providers,” and thus Collins’s self-reported
symptoms were “not supported by any clinical testing and/or findings on physical
examination.” The plan administrator stated it also relied on an independent medical
reviewer’s opinion that the evidence did not support Collins’s inability to perform her
job.

      Collins then filed this action, seeking an award of past and current benefits.
In a summary one-page judgment, the district court found substantial evidence

                                          -2-
supported the denial of benefits, and thus concluded the plan administrator had not
abused its discretion.

       The plan administrator’s denial of benefits was subject to abuse-of-discretion
review by the district court, because the benefits plan gave the plan administrator
discretion to determine Collins’s eligibility.1 See Delta Family-Care Disability &
Survivorship Plan v. Marshall, 258 F.3d 834, 840 (8th Cir. 2001), cert. denied, 534
U.S. 1162 (2002). If the plan administrator’s decision was supported by substantial
evidence, that is, by a reasonable explanation, then it was not an abuse of discretion.
See id. at 841. The reasonableness of the plan administrator’s decision is determined
by both the quantity and quality of the supporting evidence. See id. at 842.

       The plan administrator’s decision is troubling in numerous respects. First, the
plan administrator’s decision relied heavily on the fact that Collins’s self-reported
symptoms were not supported by clinical testing. Here, while testing revealed mild
degenerative change in Collins’s spine, further testing could not explain the extent
of her symptoms. However, a plan administrator may not deny benefits simply
because a claimant cannot provide a diagnosis that would explain her self-reported
symptoms. See Mitchell v. Eastman Kodak Co., 113 F.3d 433, 442-43 (3d Cir. 1997)
(where plan administrator denied benefits because claimant could not establish
etiology of chronic fatigue that disabled him, concluding plan administrator had
impermissibly implied additional “clinical evidence of etiology” requirement not
specified in plan); Wilkins v. Hartford Life & Accident Ins. Co., 299 F.3d 945, 947
n.1 (8th Cir. 2002) (noting that if claim were not time-barred, case similar to Mitchell
would have been close on merits).



      1
       Although Collins contends that Continental’s medical reviewer had a conflict
of interest, the record does not support this allegation, so we conclude the less
deferential standard enunciated in Woo v. Deluxe Corp., 144 F.3d 1157, 1161-62 (8th
Cir. 1998), does not apply.
                                          -3-
       Second, the plan administrator’s decision does not indicate that the plan
administrator assessed Collins’s credibility with respect to her self-reported
symptoms of chronic and disabling pain, which limited her abilities to perform the
simplest of tasks. Cf. Delta Family-Care Disability & Survivorship Plan, 258 F.3d
at 842-43 (plan administrator’s denial of benefits was supported by, inter alia,
surveillance report of claimant driving car and walking to mailbox without cane);
Krizek v. Cigna Group Ins., 345 F.3d 91, 99, 101-02 (2d Cir. 2003) (court reviewing
administrator’s decision de novo may make credibility determinations about
claimant’s subjective reports of pain). Rather, it appears the plan administrator
simply refused to consider her subjective complaints as legally sufficient evidence.
However, a plan administrator may not deny benefits simply because the only
evidence of a disabling condition is subjective evidence. See Krizek, 345 F.3d at
101-02; Connors v. Conn. Gen. Life Ins. Co., 272 F.3d 127, 136 (2d Cir. 2001)
(subjective element of pain is important factor in determining disability; while court
reviewing administrator’s decision de novo is not required to accept such complaints
as credible, court cannot dismiss complaints as legally insufficient evidence of
disability).

      Finally, the plan administrator relied on its conclusion that the physicians’
objective physical-examination findings varied to such a degree that they did not
support Collins’s reports of disabling pain. This is not the case. While their
observations and tentative diagnoses were not entirely consistent, a pain specialist,
neurosurgeon, and rheumatologist all assessed muscle weakness and pain and, with
a spine specialist, all agreed that Collins experienced symptoms to a degree that
rendered her unable to work. Notably, while all treating physicians struggled with
the proper diagnosis of Collins’s symptoms, they suspected similar diagnoses,
including degenerative disc disease, inflammatory disease, collagen vascular disease,
fibromyalgia, and chronic pain syndrome of an unknown etiology. Further, the
physicians’ physical-examination findings, taken together, show that Collins
experienced pain, tenderness, weakness, swelling, and spasming in various parts of

                                         -4-
her body, which limited her motion and left her fatigued. Thus, we conclude the plan
administrator erred in determining that the physicians’ physical-examination findings
varied to such an extent that they did not support Collins’s reports of disabling pain.
Cf. Norris v. Citibank, N.A. Disability Plan, 308 F.3d 880, 885 (8th Cir. 2002) (plan
administrator erred in relying on equivocal statements by primary treating physician
and neurologist’s inability to identify cause of pain, when extensive medical evidence
and consistent medical opinions indicated claimant could not work); Myers v.
Hercules, Inc., 253 F.3d 761, 767 (4th Cir. 2001) (plan administrator erred in taking
doctor’s statements out of context and ignoring thrust of doctor’s report, which was
that claimant had chronic disabling back pain). Further, the opinion of Continental’s
medical reviewer, Dr. Truchelut--which concluded there was not “convincing
evidence” that Collins could not perform her job, but which notably made no
affirmative findings regarding Collins’s ability to function--did not constitute
substantial evidence that could discount the consistent opinions of Collins’s treating
physicians. Cf. Morgan v. UNUM Life Ins. Co. of Am., 346 F.3d 1173, 1178 (8th
Cir. 2003) (reviewing physician’s opinion was not substantial evidence where the
opinion was contrary to opinions of two primary treating physicians, and record did
not show reviewing physician had expertise or experience with disability at issue);
Donaho v. FMC Corp., 74 F.3d 894, 901 (8th Cir. 1996) (plan administrator abused
its discretion in relying on reviewing physician’s opinion that was contradicted by
opinion of one examining physician and two treating physicians), abrogated in part
by Black & Decker Disability Plan v. Nord, 538 U.S. 822 (2003).

      Our review of the record, moreover, convinces us that the evidence
overwhelmingly supported finding Collins disabled. No doctor suggested Collins
was malingering or was not experiencing the degree of disability she reported, and
four doctors stated she was experiencing disabling symptoms to a degree that
rendered her unable to perform her job. Cf. Norris, 308 F.3d at 885 (reversing
termination of benefits where there was little, if any, record evidence from which
reasonable person could find claimant not disabled); Myers, 253 F.3d at 767-68

                                          -5-
(reversing termination of benefits where plan administrator misread some evidence
and took other evidence out of context; reasonable reading of evidence did not
support conclusion that claimant could work full time in sedentary job); Lain v.
UNUM Life Ins. Co. of Am., 279 F.3d 337, 347 (5th Cir. 2002) (reversing denial of
benefits where record contained overwhelming amount of medical evidence
supporting disability claim, and no concrete evidence supported determination that
claimant was not disabled). Also, the Physical Demands Analysis form completed
by Edward Jones stated Collins must be able to sit for 5 hours at a time, stand for 2
hours at a time, and walk for 1 hour at a time, which the records reflect is clearly
beyond her capability (and even Dr. Truchelut questioned her ability to meet the
standing requirement).

       We therefore conclude the plan administrator’s decision was not supported by
substantial evidence, and thus the plan administrator abused its discretion in denying
Collins benefits. Accordingly, we reverse, and the case is remanded with instructions
that judgment be entered in Collins’s favor.
                       ______________________________




                                         -6-